Citation Nr: 1003105	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-10 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

Entitlement to an increased rating in excess of 20 percent 
for the service-connected lumbosacral strain.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1970 to October 
1976.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from May 2007 and August 2007 
rating decisions of the RO.  

At the hearing, the Veteran's representative raised the 
issues of service connection for bilateral peripheral 
neuropathy, to include as secondary to service-connected 
disability; and service connection for bilateral sciatic 
nerve condition, to include as secondary to service-connected 
disability.  The Board has determined that the Veteran 
submitted a Notice of Disagreement (NOD) with the May 2007 
rating decision as it relates to bilateral peripheral 
neuropathy and for bilateral sciatic nerve condition.  In 
such cases, the appellate process has commenced and the 
Veteran is entitled to a Statement of the Case (SOC) so that 
he may have the opportunity to perfect an appeal of that 
issue.  Manlicon v. West, 12 Vet. App. 238 (1999).  Both 
these issues are referred back to the RO for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  




REMAND

Because the Veteran filed a timely NOD (i.e., March 2008 Form 
9) under 38 U.S.C.A. § 7105, appellate review of the RO's May 
2007 rating decision regarding the issues of bilateral 
peripheral neuropathy and bilateral sciatic nerve condition 
was properly initiated, and the RO was then obligated to 
furnish him a SOC with respect to these issues.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 19.26 (2009).  

Since the Veteran has not been furnished a SOC that addresses 
the issues of bilateral peripheral neuropathy, to include as 
secondary to service-connected disability; and service 
connection for bilateral sciatic nerve condition, to include 
as secondary to service-connected disability, a remand is 
warranted.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In April 2007, the Veteran was afforded a VA examination to 
determine the severity of his lumbosacral strain and the 
nature and etiology of his bilateral peripheral neuropathy 
and bilateral sciatic nerve condition.  The physician who 
performed the examination and rendered an opinion with 
respect to etiology stated, in part, that "peripheral 
neuropathy could not be related to his service related 
lumbosacral strain without the resort to speculation based on 
the currently available information and evaluation by a 
neurologist."  

VA has a duty to provide a medical examination and opinion 
when the evidence reflects an in-service event, a current 
disability and an indication that the current disability may 
be associated with his service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Because the medical examination provided 
with respect to the Veteran's back disability is inadequate 
for rating purposes, the claim must also be remanded for 
additional development of the medical record pursuant to 
38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claims.  38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the Veteran by the pertinent VA 
medical facility. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be requested 
(i.e., Dr. Penny Meyers, as indicated on 
page 7 of the hearing transcript).  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

2.  The RO should issue a SOC to the 
Veteran and representative addressing the 
issues of service connection for 
bilateral peripheral neuropathy, to 
include as secondary to service-connected 
disability; and service connection for 
bilateral sciatic nerve condition, to 
include as secondary to service-connected 
disability.  The RO should return these 
issues to the Board only if the Veteran 
timely files a Substantive Appeal.  

2.  The Veteran should be scheduled for a 
VA examination to determine the 
manifestations, symptoms and severity of 
the Veteran's lumbosacral strain, 
including any neurological 
manifestations.  The claims file should 
be made available to and reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.

Based on a review of the claims file and 
the results of the examination, the 
examiner is asked to address the 
following questions:

(a)  Is the forward flexion of the 
thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, 
or the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees? 

(b)  Is there muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis?

(c)  Is there forward flexion of the 
thoracolumbar spine 30 degrees or less; 
or is there favorable ankylosis of the 
entire thoracolumbar spine?

(d).  Is there unfavorable ankylosis of 
the entire thoracolumbar spine?

(e)  Is there unfavorable ankylosis of 
the entire spine?

(f)  Are there any incapacitating 
episodes?  If so, what is the total 
duration?

(g)  Is there functional loss due to 
pain, weakness, excess fatigability, or 
incoordination?  

(h)  Is there x-ray evidence of 
involvement of 2 or more major joints or 
2 or more minor joint groups, with 
occasional incapacitating exacerbations?

(i)  Is there any neurological impairment 
(i.e., bilateral peripheral neuropathy 
and bilateral sciatic nerve condition) as 
result of the service-connected low back 
disability?  

If the examiner finds that he/she must 
resort to speculation to render the 
requested opinions, he/she must state 
what reasons, with specificity, that this 
question is outside the scope for a 
medical professional conversant in VA 
practices.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
any claim on appeal based on all the 
evidence of record.  If the benefits 
sought remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


